                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


UNITED STATES OF AMERICA                       *
                                               *
v.                                             *       CRIMINAL NO: W-20-CR-097
                                               *
CECILY ANN AGUILAR                             *

                           GOVERNMENT'S RESPONSE TO
                    DEFENDANT=S MOTION TO DISMISS INDICTMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through the United States Attorney for

the Western District of Texas, and in response to Defendant’s Motion to Dismiss Indictment, would

show the Court as follows:

       Pursuant to Federal Rule of Criminal Procedure 12 (b)(3)(B)(iii) and (v), the Defendant

moves for all three counts of the indictment to be dismissed. She argues that each count lacks

specificity and fails to state an offense. In the alternative, she also moves to dismiss either Count

Two or Count Three, arguing that both counts charge the same offense in violation of Federal

Rule of Criminal Procedure 12 (b)(3)(B)(ii).

       The evidence at trial will demonstrate that A.R., a soldier in the Army, killed V.G.,

another soldier in the Army, at a location on the Fort Hood Military Reservation, a place within

the special maritime and territorial jurisdiction of the United States. The Defendant assisted A.R.

in disposing of the body of V.G. so that A.R. might avoid being charged with or prosecuted for

any crime in connection with the killing.




                                                   1
                                         I. SPECIFICITY

       First, the Defendant complains that Count One, the conspiracy count, does not allege any

details regarding the agreement that was entered into or her conduct in furtherance of that

agreement. Next, she alleges that Counts Two and Three, the substantive counts, do not set out in

detail the conduct with which she is being charged; do not allege the specific location within the

district where the conduct occurred and do not identify the foreseeable “official proceeding” that

motivated her actions. Therefore, each count does not contain sufficient detail to apprise her of

the charges against her.

       In short, the Defendant complains that the indictment does not contain enough facts. The

purpose of the indictment is to provide the Defendant notice of her crime, not the evidence

against her. This indictment is sufficient on its face. An indictment must merely contain enough

information so that the defendant can understand the charges, prepare a defense, and claim

double jeopardy where appropriate. United States v. Resendiz-Ponce, 127 S.Ct. 782, 788 (2007);

Hamling v. United States, 418 U.S. 87, 117 (1974); United States v. Ratcliff, 488 F.3d 639, 643

(5th Cir. 2007). An indictment does not have to describe the government's evidence, plead

evidentiary detail, or identify all the facts supporting the allegations. Wong Tai v. United States,

273 U.S. 77, 82 (1927); Resendiz-Ponce, 127 S.Ct. at 789 (2007); United States v. Urban, 404

F.3d 754, 771 (3rd Cir. 2005); United States v. Brandon, 298 F.3d 307, 311 (4th Cir. 2002). It is

sufficient if it tracks the statutory language, or adopt other language, as long as the indictment

sets forth the essential elements of the charged offense. Hamling, 418 U.S. at 117-119 (1974);

United States v. Hill, 386 F.3d 855, 859 (8th Cir. 2004).




                                                 2
       The indictment should be read as a whole, accepting factual allegations as true and

construing the allegations in a practical, commonsense manner. United States v. McAuliffe, 490

F.3d 526, 531 (6th Cir. 2007); United States v. Salman, 378 F.3d 1266, 1268 (11th Cir. 2004);

United States v. Hand, 497 F.2d 929, 934-35 (5th Cir. 1974).

       Count One alleges that there was an agreement to tamper with “any record, document or

other object, including the body of V.G.” in order to prevent its use in an “official proceeding.”

More specifically, Count One alleges a manner, means and object of the conspiracy: that the

Defendant and A.R. would dismember the body of V.G. to keep A.R. from being charged with or

prosecuted for a crime. Allegation of an overt act is not required. 18 U.S.C. 1512(k). The term

“official proceeding” is defined by federal statute. 18 U.S.C. 1515(a)(1) and includes Federal

grand jury proceedings and proceedings before a judge or court of the United States. Thus, the

elements of the offense are: (1) the existence of an agreement between two or more persons, (2)

to corruptly alter, destroy, mutilate or conceal, or attempt to so do (3) a record, document or

object (4) with intent to impair its integrity or availability (5) for use in an official proceeding,

(6) the Defendant joined in the agreement with intent to further its unlawful purpose. The

indictment sets forth the essential elements of the offense and sufficiently apprises the Defendant

of the crime with which she is charged.

       Counts Two and Three allege substantive violations of § 1512. The Defendant is charged

with corruptly altering, destroying, mutilating or concealing any record, document or other

object, to include “the body of V.G.” or attempting to so do, with intent to impair its integrity or

availability for use in an official proceeding. The elements of these crimes are: (1) the Defendant

(2) did corruptly (3) alter, destroy, mutilate, conceal, or attempt to so do (4) any record,



                                                 3
document or other object (5) the body of V.G. (6) with intent to impair its integrity or availability

(7) for use in an official proceeding. The language of each count tracks the statute which, in this

case, is sufficient to put her on notice of her alleged crime, prepare a defense and to subsequently

plead Double Jeopardy if necessary. United States v. Franco, 632 F.3d 880, 884-85 (5th Cir.

2011). Each count provides a clear statement of the offenses the Defendant allegedly committed.

The Defendant argues that her actual conduct is not incorporated within the body of each count.

Her argument, however, “conflates pleading with proof.” United States v. Ring, 628 F. Supp. 2d

195, 223 (D.D.C. 2009) (quoting United States v. Triumph Capital Group, Inc., 260 F.Supp.2d

470, 475 (D.Conn.2003)). The United States is not required to lay out its evidence in the

charging document but bears the burden of proving the allegations made in that indictment

beyond a reasonable doubt to the satisfaction of a jury. Moreover, the evidence of that

underlying conduct has been made available to her through the discovery process.

       The Defendant points out that the indictment says nothing about the specific location of

the offenses within the Western District of Texas. But again, this is a matter of proof at trial. As

long as the United States proves that the offense occurred within the jurisdiction of the Court, the

actual location of the offense is immaterial. Cagnina v. United States, 223 F.2d 149 (5th Cir.

1955); United States v. Trigueros, 259 F. App'x 678, 680-81 (5th Cir. 2007).

       As a final point, the Defendant complains that the indictment does not identify the

specific “official proceeding” the objects would have been used. She argues that this should

result in dismissal of each count as, without identifying a specific proceeding which was the

object of the obstructive conduct, the indictment does not “adequately apprise … [her] of the




                                                 4
charges.” Motion, p. 8. In support of her position, she cites two cases from other circuits

dismissing indictments for failing to specify the “official proceeding.”



       An “official proceeding” is:

       (A) a proceeding before a judge or court of the United States, a United States
       magistrate judge, a bankruptcy judge, a judge of the United States Tax Court, a
       special trial judge of the Tax Court, a judge of the United States Court of Federal
       Claims, or a Federal grand jury;
       (B) a proceeding before the Congress;
       (C) a proceeding before a Federal Government agency which is authorized by
       law; or
       (D) a proceeding involving the business of insurance whose activities affect
       interstate commerce before any insurance regulatory official or agency or any
       agent or examiner appointed by such official or agency to examine the affairs of
       any person engaged in the business of insurance whose activities affect interstate
       commerce;

18 U.S.C. 1515(a)(1).

       Moreover, the “official proceeding” need not be pending or about to be instituted at the

time of the offense. The record, document or other object need not be admissible in evidence at

trial or free of a claim of privilege. 18 U.S.C. 1512(f). The United States does not have to prove

that the Defendant knew or believed the “official proceeding” was one that could be before a

Federal judge, grand jury or agency. 18 U.S.C. 1512 (g).

       Count One alleges that the Defendant and A.R. agreed to dismember and hide the

remains of V.G. in order to prevent A.R. from being charged with or prosecuted for crimes. One

of the “other objects” the Defendant attempted to “alter, destroy, mutilate and conceal” was “the

body of V.G.” It is clear from this factual recitation that among the “proceedings” the Defendant

attempted to obstruct was a potential Federal grand jury investigation, a potential proceeding

before a United States District Court or a potential Army Court-Martial. Counts Two and Three


                                                 5
contain the same recitation of one of the “other objects” the Defendant attempted to “alter,

destroy, mutilate and conceal”— “the body of V.G.”

         In similar vein to the Defendant’s other assertions, this argument combines pleading with

proof. The “official proceeding” need not be alleged but must be proven at trial. “It is sufficient

at this stage of the proceeding that the Government has alleged under § 1512(c) that Defendant

corruptly attempted to conceal a pair of shoes worn during the attack on L.R. in order to prevent

their use in an official proceeding.” United States v. Moyer, 726 F. Supp. 2d 498, 511 (M.D. Pa.

2010).

         The facts of this case are distinguishable from those in the cases cited by the Defendant.

In United States v. Murphy, 762 F.2d 1151 (1st Cir. 1985), the court directed that the indictment

be dismissed because the indictment did not identify the specific official proceeding. However,

in that case there were several different “official proceedings” involving different individuals

that the defendant’s conduct could have potentially affected:

         “It is wholly unclear from the indictment whether the grand jury was charging
         that defendants tried to influence Watson's testimony in the proceeding against
         Dawlett, or in the proceeding against them, or in some other proceeding
         altogether.” Murphy, 762 F.2d at 1154.

         Without a more specific indication as to which proceeding the indictment was referring,

the defendant could not properly prepare a defense, and thus was not sufficiently apprised of the

charges against him. Id.

         This is not the case here. It is apparent from the indictment that the “official proceeding”

at issue focuses on crimes and criminality which involve V.G. as the victim—narrowing the

“official proceeding” to those venues involving criminal investigation or prosecution for crimes.

“It is readily apparent from the [18 U.S.C. 1512(c)] indictment that the official proceeding at


                                                  6
issue, while not concretely spelled out, is a federal hate crime prosecution against the persons

who assaulted L.R. The indictment sufficiently alleges that Defendant counseled some of these

persons to dispose of shoes that they wore during the attack…” Moyer, 726 F. Supp. 2d at 511.

Moreover, multiple “official proceedings” may have been foreseeable by the Defendant at the

time of her crimes and implicated by her actions. Nothing in the statute requires the United

States to guess or divine one particular proceeding the Defendant attempted to obstruct.

       In United States v. McGarity, 669 F.3d 1218 (11th Cir. 2012), the court dismissed the

obstruction count of the indictment for failure to sufficiently apprise the defendants of the

charges, adopting the reasoning of the Murphy court for the same reasons. Id. P. 1240. In

McGarity, the defendants were charged with a violation of 18 U.S.C. 1512(c)(2). The indictment

parroted the language of the statute:

       That between on or about October 1, 2005, through the date of the return of this
       [S]uperseding [I]ndictment, in the Northern District of Florida and elsewhere, the
       defendants ... did corruptly obstruct, influence and impede and attempt to
       corruptly obstruct, influence and impede the due administration of justice in an
       official proceeding, in violation of Title 18, United States Code, Section
       1512(c)(2). Id. p. 1238.

The superseding indictment was returned in March of 2008. Id. p. 1232.

       In McGarity, the United States conceded that it did not identify an “official proceeding”

that was obstructed, arguing that “such vagueness is necessary, however, because of the nature of

the defendants' obstruction, which sought to impede ‘any possible proceeding that might exist.’”

Id. at 1239. Given this concession and the fact that the indictment covered a two- and

one-half-year period and contained no indication whatsoever as to the actions the defendants

undertook, the court reasoned that notice was insufficient. Id. at 1240.




                                                 7
       The indictment in the instant case does not suffer from the same infirmities. It is tailored

narrowly: Count One covers a two-month time period. Counts Two and Three identify the

specific single dates upon which the obstructive conduct allegedly occurred. Of the records,

documents and other objects the Defendant attempted to impair, “the body of V.G.” is

specifically alleged in each count. From the factual recitation in the indictment, reading it as a

whole, it is apparent that among the “proceedings” the Defendant attempted to obstruct was a

potential Federal grand jury investigation, a potential proceeding before a United States District

Court or a potential Army Court-Martial. All centered around V.G. as the victim of the crime.

       This indictment is sufficient. “In determining whether an indictment is sufficient, we do

not ask whether the indictment could have been better drafted, but whether it conforms to

minimal constitutional standards. These minimum constitutional standards are met where the

indictment alleges ‘’every element of the crime charged and in such a way ‘as to enable the

accused to prepare his defense and to allow the accused to invoke the double jeopardy clause in

any subsequent proceeding.’ ” United States v. Gonzales, 436 F.3d 560, 569 (5th Cir.2006)

(internal citations omitted); see also United States v. Threadgill, 172 F.3d 357, 366 (5th

Cir.1999) (quoting United States v. Lavergne, 805 F.2d 517, 521 (5th Cir.1986)).” United States

v. Dentler, 492 F.3d 306, 309 (5th Cir. 2007). This indictment satisfies this test.

                             II. FAILURE TO STATE AN OFFENSE

   A. The body of V.G. is an “object.”

   18 U.S.C. 1512 makes it a crime to corruptly alter, destroy, mutilate, or conceal any record,

document or other object with the intent to impair its integrity or availability for use in an official

proceeding. The undersigned could find no case defining the term “object’ for purposes of 1512.



                                                  8
Courts have consistently held that the term as used in 1512(c) applies to the alteration,

destruction, mutilation or concealment of any object, including contraband. United States v.

Johnson, 655 F.3d 594, 604 (7th Cir. 2011)(collecting cases)(emphasis added). The

Merriam-Webster online dictionary defines “object” as something material that may be

perceived                          by                          the                          senses.

https://www.merriam-webster.com/dictionary/object#:~:text=1%20a%20%3A%20something%2

0material%20that%20may%20be,the%20object%20poisons%20sight%3B%20let%20it%20be%

20hid. A human body certainly fits within that definition. Moreover, there can be no dispute that

the body of a homicide victim (an object) is physical evidence in a criminal case involving the

death. United States v. McRae, 702 F.3d 806, 838 (5th Cir. 2012) (in the context of an 18 U.S.C.

1519 prosecution). All types of physical evidence are within the definition of “object” under

1512. United States v. Yates, 135 S.Ct. 1074, 1086 n. 7 (2015); United States v. Applewhaite, 195

F.3d 679, 688 (3rd Cir. 1999).

   The Defendant cites no authority for the proposition that a human body cannot be an

“object.” Instead she resorts to principles of construction and interpretation that are inapplicable

here. In the absence of a statutory definition, the plain meaning of the word controls. Mohamad

v. Palestinian Auth., 566 U.S. 449, 454-55 (2012).

   B. Identity of the foreseeable “official proceeding” and nexus.

   “Though a proceeding need not be actually pending at the time of the obstructive act, 18

U.S.C. § 1512(f), an obstruction of justice conviction requires some “nexus” between the

obstructive act and some official government proceeding, see Arthur Andersen LLP v. United

States, 544 U.S. 696, 707–08, 125 S.Ct. 2129, 161 L.Ed.2d 1008 (2005); United States v.



                                                 9
Aguilar, 515 U.S. 593, 599–600, 115 S.Ct. 2357, 132 L.Ed.2d 520 (1995). A proceeding must at

least be ‘foreseen,’ such that the defendant has in contemplation some particular official

proceeding in which the destroyed evidence might be material. See Arthur Andersen, 544 U.S. at

707–08, 125 S.Ct. 2129; see also United States v. Gordon, 710 F.3d 1124, 1151–52 (10th

Cir.2013); United States v. Johnson, 655 F.3d 594, 606 (7th Cir.2011).” United States v.

Simpson, 741 F.3d 539, 552 (5th Cir. 2014).

   Once again, these are all matters of proof at trial, not an allegation necessary for a sufficient

indictment. In an 18 U.S.C. 1512 prosecution “[t]he Government need not allege that a defendant

intended to affect or foresaw an official proceeding at the indictment stage; this is a matter for

the jury to decide after evidence has been presented at trial… Whether or not Defendant foresaw

a…prosecution in the matter is a question for the jury to decide.” Moyer, 726 F. Supp. 2d at 511;

Ring, 628 F.Supp.2d at 224 (citing United States v. Schwarz, 283 F.3d 76, 108 (2d Cir.2002);

United States v. Black, 469 F.Supp.2d 513, 543 (N.D.Ill.2006)); United States v. Meza, No.

15CR3175 JM, 2017 WL 1371102 (S.D. Cal. Apr. 7, 2017), aff'd, 800 F. App'x 463 (9th Cir.

2020); United States v. Brimager, No. 13-CR-02381 JM, 2014 WL 1515867 (S.D. Cal. Apr. 17,

2014).

   A defendant may not properly challenge an indictment, sufficient on its face, on the ground

that the allegations are not supported by adequate evidence. This is what the Defendant is asking

the Court to do in this instance. In other words, there is no summary judgment procedure in

criminal cases. United States v. Blanton, 476 F.3d 767, 771 (9th Cir. 2007); United States v.

Salman, 378 F.3d 1266, 1267 (11th Cir. 2004).

   C. The rule of lenity does not apply.



                                                10
   The rule of lenity does not apply in this circumstance. The meaning of the word “object”, in

the absence of a statutory definition, is given its ordinary meaning. The term “official

proceeding” is defined by statute. “The rule of lenity is based on the notion that it is “the

legislature and not the courts that should define criminal activity, and ... that fair warning should

be accorded as to what conduct is criminal.” United States v. Marek, 238 F.3d 310, 322 (5th

Cir.2001). The rule should be invoked only when, “after seizing everything from which aid can

be derived, we can make no more than a guess as to what Congress intended.” Reno v. Koray,

515 U.S. 50, 65, 115 S.Ct. 2021, 132 L.Ed.2d 46 (1995) (internal citations and quotation marks

omitted).” United States v. Hampton, 633 F.3d 334, 342 (5th Cir. 2011).

                                       III. MULTIPLICITY

       Indictments charging a single offense in different counts are multiplicitous. F.R.Cr.P. 12

(b)(3)(B)(ii); United States v. Ansaldi, 372 F.3d 118, 125 (2d Cir. 2004). The Defendant

maintains that Counts Two and Three allege the same offense, albeit on different dates. Motion,

p. 24. Since being convicted of multiplicitous counts would constitute a double jeopardy

violation, courts have analyzed multiplicity and double jeopardy issues in a nearly identical

fashion. Whalen v. United States, 445 U.S. 684, 690-91 (1980). Where each offense requires

proof of different facts, there is no multiplicity and separate punishment may be imposed in

connection with each offense. Blockburger v. United States, 284 U.S. 299 (1932). Such is the

case here. At trial, the United states will demonstrate that the defendant, on separate dates, in

separate actions, did attempt to engage in obstructive conduct regarding evidence, “including the

body of V.G.” with intent to impair the integrity or availability of the evidence at an official

proceeding.



                                                 11
       The rule prohibiting multiplicity is a rule of pleading. The defect, should it be found, is

not necessarily fatal to the indictment. Either the trial or appellate court can require the

government to dismiss or consolidate multiplicitous counts when the violation becomes apparent.

Ansaldi, 372 F.3d at 125.

       Moreover, counts are not multiplicitous where it can be shown that Congress

unambiguously intended to create separate offenses and allow for multiple or cumulative

punishment to be imposed for the same act. Missouri v. Hunter, 459 U.S. 359 (1983); United

States v. Woodward, 469 U.S. 105, 109 (1985) (per curiam) (no indication of congressional

intention not to allow separate punishment for distinct offenses of making false statements to

federal agency and intentionally failing to report the transportation over $5,000 into country);

Albernaz v. United States, 450 U.S. 333, 336 (1981).

       WHEREFORE, the United States prays that the Defendant’s Motion to Dismiss be in all

things DENIED.

                                            Respectfully submitted,

                                            ASHLEY C. HOFF
                                            United States Attorney

                                            /s/ Mark L. Frazier

                                     By:    MARK L. FRAZIER
                                            Assistant United States Attorney
                                            800 Franklin, Suite 280
                                            Waco, TX 76701
                                            (254) 750-1580




                                               12
                                 CERTIFICATE OF SERVICE

       I certify that on the 8th day of June, 2021, a true and correct copy of the foregoing

instrument was electronically filed with the Clerk of the Court using the CM/ECF System which

will transmit notification of such filing to the following CM/ECF participant:

Lewis Gainor
Attorney at Law


                                           /s/ Mark L. Frazier
                                          MARK L. FRAZIER
                                           Assistant United States Attorney




                                               13
                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


UNITED STATES OF AMERICA                   *
                                           *
v.                                         *        CRIMINAL NO: W-20-CR-097
                                           *
CECILY ANN AGUILAR                         *

                                          ORDER


       On this day came on to be heard the Defendant's Motion to Dismiss Indictment, and the

Court having considered said motion and the Government's response thereto, hereby,

       ORDERS that Defendant’s Motion is GRANTED/ DENIED.

       SIGNED AND ENTERED this                 day of _________, 2021.




                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE
